Exhibit 10.15

 

TESARO, INC.
1000 Winter Street, Suite 3300

Waltham, Massachusetts 02451

 

February 23, 2017

 

Mr. Leon O. Moulder, Jr.

Chief Executive Officer

TESARO, Inc.

1000 Winter Street, Suite 3300

Waltham, Massachusetts 02451

 

Dear Lonnie:

 

On behalf of TESARO, Inc. (the “Company”), I am very pleased to offer you an
amended and restated employment letter in connection with your ongoing
employment in the position of Chief Executive Officer.

 

The terms of your position with the Company are as set forth below:

 

1.             Position.  You will continue as the Chief Executive Officer of
the Company. As Chief Executive Officer, you will have the duties, authorities
and responsibilities commensurate with the duties, authorities and
responsibilities that are customarily associated with such position, and such
other duties, authorities and responsibilities the Company’s Board of Directors
(the “Board”) designate from time to time that are not inconsistent with such
position.  You will perform such duties to the Company at the Company’s office
headquarters in Boston, Massachusetts and will report directly to the Board, and
all employees shall report to you or your designee.  Your employment under the
terms of this letter agreement shall terminate in accordance with Section 6
below.  During the term of your employment with the Company, you will devote
your full professional time and efforts to the business activities and other
activities of the Company, except that you may engage in the business activities
and other activities described on Appendix A of this letter, and other
activities that may be approved in advance by the Board.

 

2.             Start Date.  You commenced this position with the Company
effective on May 10, 2010.

 

3.             Compensation.

 

a.             Base Salary.  You will be paid an annual base salary of Six
Hundred and Sixty Thousand Dollars ($660,000).  Your base salary will be payable
pursuant to the Company’s regular payroll policy.  Your salary shall be reviewed
annually and may be increased by the Board in connection with any such review.

  

b.             Bonus Program.  You will be eligible for an annual bonus that
targets seventy percent (70%) of your annual base salary that will allow you to
participate in the success of the Company based upon agreed upon Company
milestones established by you and the

60085378_1

--------------------------------------------------------------------------------

 



Board.  Any annual bonus shall be paid no later than March 15th of the year
immediately following the year to which the applicable annual bonus relates.

 

c.             Withholding.  The Company shall withhold from any compensation or
benefits payable under this letter agreement any federal, state and local
income, employment or other similar taxes as may be required to be withheld
pursuant to any applicable law or regulation.

 

4.               Benefits.

 

a.             Vacation & Holidays.  You will be eligible for four weeks of paid
vacation each year and Company paid holidays consistent with the Company’s
vacation policy offered to other executive level employees of the Company.

 

b.             Other.  You will be eligible to participate in such medical,
retirement and other benefits as are approved by the Board and made available to
other executive level employees of the Company.

 

As is the case with all employee benefits, such benefits will be governed by the
terms and conditions of applicable plans or policies, which are subject to
change or discontinuation at any time.

 

5.             At-Will Employment.  Your employment with the Company is and
shall at all times during your employment hereunder be “at-will” employment. 
Except as provided below, the Company or you may terminate your employment at
any time for any reason, with or without Cause, and with or without notice.  The
“at-will” nature of your employment shall remain unchanged during your tenure as
an employee of the Company, and may only be changed by an express written
agreement that is signed by you and the Board.

 

6.             Termination of Employment.

 

a.             If you resign your employment with the Company without Good
Reason you will receive no additional compensation other than: (i) any unpaid
base salary for services rendered prior to the date of termination or
resignation; (ii) any earned but unpaid annual bonus for any year prior to the
year in which termination of employment occurs; (iii) reimbursement of any
un-reimbursed business expenses incurred as of the date of termination or
resignation in accordance with the Company’s reimbursement policy, (iv) accrued
but unused vacation (if applicable), earned through the effective resignation or
termination date; and (v) all other payments, benefits or fringe benefits to
which you shall be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant or
this letter agreement (collectively, clauses (i) through (v) shall be referred
herein as the “Accrued Benefits”).  If the Company terminates your employment
for Cause, at any time, then you will receive no additional compensation other
than the Accrued Benefits, except that the benefits described in this
Section 6(a)(ii) shall not be paid to you.

 





--------------------------------------------------------------------------------

 



b.             If the Company terminates your employment for any reason other
than Cause (except for death or Disability) or you resign for Good Reason, you
will receive the Accrued Benefits, and, subject to your compliance with
Section 6(e) below, and if such termination is not in connection with or within
twelve (12) months following a Change in Control (as defined in the Company’s
2012 Omnibus Incentive Plan), the Company will pay you the following: (i) after
the execution and delivery of the release referenced below and the lapse of any
revocation period without the release being revoked (the “Release Effective
Date”), eighteen (18) month’s base salary then in effect, less standard
deductions and payable in installments in accordance with the Company’s then
regular pay policies commencing on the sixtieth (60th) day following the
termination of your employment, provided, that the first payment shall include
any amounts due prior thereto; and (ii) if you elect to continue your health
insurance coverage pursuant to your rights under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) following the termination of
your employment, then the Company shall pay to you your monthly premium under
COBRA on a monthly basis until the earlier of (x) eighteen (18) months following
the effective termination date, or (y) the date upon which you commence
full-time employment (or employment that provides you with eligibility for
healthcare benefits substantially comparable to those provided by the Company)
with an entity other than the Company.  All equity awards then held by you will
be governed in accordance with their terms.

 

c.             If the Company terminates your employment for any reason other
than Cause (except for death or Disability) or you resign for Good Reason, and
if such termination is in connection with or within twelve (12) months following
a Change in Control, you will receive the Accrued Benefits, and, subject to your
compliance with Section 6(e) below, the Company will pay you the following:
(i) after the Release Effective Date, an amount equal to twenty one (21) month’s
base salary then in effect and one hundred fifty percent (150%) of your target
bonus for the year your employment terminates, in each case, less standard
deductions and payable in a single lump sum on the sixtieth (60th) day following
the termination of your employment; (ii) if you elect to continue your health
insurance coverage pursuant to your rights under COBRA following the termination
of your employment, then the Company shall pay to you your monthly premium under
COBRA on a monthly basis until the earlier of (x) eighteen (18) months following
the effective termination date, or (y) the date upon which you commence
full-time employment (or employment that provides you with eligibility for
healthcare benefits substantially comparable to those provided by the Company)
with an entity other than the Company; and (iii) full vesting of all outstanding
equity awards.

 

d.             If your employment terminates because of your death or
Disability, then you will receive the Accrued Benefits.  For purposes of this
letter agreement, “Disability” shall be defined as your inability to have
performed your material duties hereunder due to a physical or mental injury,
infirmity or incapacity for one hundred eighty (180) days (including weekends
and holidays) in any 365-day period.  Notwithstanding the foregoing, in the
event that as a result of earlier absence because of mental or physical
incapacity you incur a “separation from service” within the meaning of such term
under Code Section 409A you shall on such date automatically be terminated from
employment as a Disability termination.

 





--------------------------------------------------------------------------------

 



e.             Eligibility for receipt of the items in Section 6(b) and Section
6(c) (other than the Accrued Benefits) shall be conditioned on your (i) signing
within sixty (60) days of your termination of employment and not revoking a
release of any and all claims, in the form mutually agreeable to you and the
Company, provided, that such release shall (A) not expand your post-termination
obligations or restrictive covenants to the Company and its affiliates greater
than as described in this letter agreement and in the Non-Disclosure and
Inventions Assignment Agreement (except as provided in subsection (C) below),
(B) not terminate any of your rights to indemnification and liability insurance
in accordance with Section 11 below, and (C) contain the following provisions:

 

(I)            For a period of one (1) year following such termination of
employment, you agree that you shall not, directly or indirectly, individually
or on behalf of any other person, firm, corporation or other entity, solicit,
aid or induce any employee of the Company to leave such employment or to accept
employment with any other person, firm, corporation or other entity unaffiliated
with the Company or hire any such employee or take any action to materially
assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee.  This paragraph shall not
be violated by (i) general advertising or solicitation not specifically targeted
at Company-related persons or entities or (ii) you serving as a reference, upon
request, for any employee of the Company, other than such a reference to a
company with whom you are then affiliated; and

 

(II)           The Company and you agree that for the three (3)-year period
following such termination of employment, neither party (including in the case
of the Company, its executive leadership team, officers and directors), directly
or indirectly, orally, in writing or through any medium (including, but not
limited to, the press or other media, computer networks or bulletin boards, or
any other form of communication) will disparage or defame the goodwill or
reputation of you or the Company or its respective directors, officers,
stockholders, agents and/or employees.  Nothing herein shall prohibit any party
(i) from disclosing that you are no longer employed by the Company, (ii) from
responding truthfully to any governmental investigation or inquiry by a
governmental entity or any other law, subpoena, court order or other compulsory
legal process or (iii) from rebutting in good faith statements made by the other
party that are untrue or misleading; 

 

provided, further, that the Company shall tender such release to you within
seven (7) days after your termination of employment and (ii) returning to the
Company all of its property and confidential information that is in your
possession.

 

f.              For all purposes of this letter agreement, the term “Cause”
shall mean: (i) willful misconduct or gross negligence as to a material matter
in connection with your duties; (ii) any act constituting material dishonesty or
fraud with respect to the Company; (iii) the indictment for, conviction of, or a
plea of guilty or nolo contendere to, a felony under applicable law; (iv)
material violation of a material term of any written Company policy made
available to you; (v) failure to attempt in good faith to (A) perform your
duties in all material respects or (B) follow a clear, lawful and reasonable
directive of the Board; or (vi) material breach of a fiduciary duty owed to the
Company that has caused or could reasonably be expected to cause a material
injury to the business; provided, that in no event shall your employment be
terminated



--------------------------------------------------------------------------------

 



for Cause unless (A) an event or circumstance set forth in clauses (i) through
(vi) has occurred and the Company provides you with written notice after the
Company has knowledge of the occurrence of existence of such event or
circumstance, which notice reasonably identifies the event or circumstance that
the Company believes constitutes Cause and (B) with respect to the events and
circumstances set forth in clauses (iv) and (v) only, you fail to substantially
cure the event or circumstance so identified within 30 days of the receipt of
such notice; and, provided further, that clauses (iv) and (v) shall not apply
following a Change in Control.

 

g.             For all purposes of this letter agreement, the term “Good Reason”
shall mean: (i) being required to report to another person other than the Board
or the assignment to you of any duties or responsibilities which result in the
material diminution of your position as the Chief Executive Officer of the
Company (other than temporarily while physically or mentally incapacitated or as
required by applicable law); (ii) a reduction by the Company in your annual base
salary or target bonus percentage; (iii) relocation of your primary office at
the Company’s headquarters in the Boston, MA metropolitan area to another
location by more than thirty (30) miles or relocation of your primary office at
the Company’s headquarters to another location that is not the Company’s
headquarters; or (iv) breach by the Company of the terms of this letter
agreement or the Restricted Stock Agreement, including without limitation, the
diminution of your title as the Chief Executive Officer of the Company.  You
shall provide the Company with a written notice detailing the specific
circumstances alleged to constitute Good Reason within ninety (90) days after
the first occurrence of such circumstances, and the Company shall have thirty
(30) days following receipt of such notice to cure such circumstances in all
material respects, and, to the extent not cured, you shall have resigned for
Good Reason not later than the 180th day following the first occurrence of any
Good Reason event (or to the extent it recurs, after the first occurrence of
such recurrence).

 

h.             If any of the payments or benefits received or to be received by
you (including, without limitation, any payment or benefits received in
connection with a Change in Control or your termination of employment, whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement, or otherwise (the “Benefit Arrangements”)) (all such payments
collectively referred to herein as the “280G Payments”) constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code (the
“Code”) and would, but for this Section 6(h), be subject to the excise tax
imposed under Code Section 4999, then such 280G Payments shall be reduced by the
Company (by the minimum possible amounts) by first reducing or eliminating
payments which are payable in cash and then by reducing or eliminating payments,
rights and benefits which are not payable in cash, in each case in reverse order
beginning with payments, rights or benefits which are to be paid the farthest in
time from the Change in Control so that you will not be considered to have
received a parachute payment, unless you would receive a greater after-tax
amount by receiving all such 280G Payments without reduction pursuant to the
foregoing provisions of this sentence.  If two economically equivalent amounts
are subject to reduction but are payable at different times, the amounts shall
be reduced (but not below zero) on a pro-rata basis.

  

7.             Employee Confidentiality Agreement.  As an employee of the
Company, you have and will have access to certain Company and third party
confidential information and you may during the course of your employment
develop certain information or inventions, which will



--------------------------------------------------------------------------------

 



be the property of the Company.  To protect the interest of the Company, you
have previously signed a “Non-Disclosure and Inventions Assignment Agreement” as
a condition of your employment.

 

8.               Delayed Commencement Date for Payments and Benefits.

 

a.             The intent of the parties is that payments and benefits under
this letter agreement comply with, or be exempt from, Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this letter
agreement shall be interpreted to be in compliance therewith or exempt
therefrom.  If you notify the Company (with specificity as to the reason
therefor) that you believe that any provision of this letter agreement (or of
any award of compensation, including equity compensation or benefits) would
cause you to incur any additional tax or interest under Code Section 409A and
the Company concurs with such belief or the Company independently makes such
determination, the Company shall, after consulting with you, reform such
provision to try to comply with Code Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with Code
Section 409A.  To the extent that any provision hereof is modified in order to
comply with Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to you and the Company of the applicable provision without
violating the provisions of Code Section 409A.

 

b.             A termination of employment shall not be deemed to have occurred
for purposes of any provision of this letter agreement providing for the payment
of any amounts or benefits upon or following a termination of employment that
are considered “nonqualified deferred compensation” under Code Section 409A
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such provision of this letter
agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” Notwithstanding any provision to the
contrary in this letter agreement, no payments or benefits that are considered
“nonqualified deferred compensation” under Code Section 409A to which you
otherwise become entitled under this letter agreement in connection with your
termination of employment, shall be made or provided to you prior to the earlier
of (i) the expiration of the six (6) month period measured from the date of your
“separation from service” with the Company (as such term is defined in Code
Section 409A) or (ii) the date of your death, if you are deemed at the time of
such separation from service to be a “specified employee” under Code
Section 409A.  Upon the expiration of the applicable Code
Section 409A(a)(2) deferral period, all payments and benefits deferred pursuant
to this Section 8(b) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such deferral) shall be paid or
reimbursed to you in a lump sum, and any remaining payments and benefits due
under this letter agreement shall be paid or provided in accordance with the
normal payment dates specified for them herein.

 

c.             All expenses or other reimbursements under this letter agreement
shall be made promptly following submission of required documentation, and in
any case on or prior to the last day of the taxable year following the taxable
year in which such expenses were incurred by you (provided that if any such
reimbursements constitute taxable income to you,



--------------------------------------------------------------------------------

 



such reimbursements shall be paid no later than March 15th of the calendar year
following the calendar year in which the expenses to be reimbursed were
incurred), and (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit and (ii) no such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year, provided, that the foregoing clause (ii) shall not be violated with regard
to expenses reimbursed under any arrangement covered by Code
Section 105(b) solely because such expenses are subject to a limit related to
the period the arrangement is in effect.

 

d.             For purposes of Code Section 409A, your right to receive any
installment payment pursuant to this letter agreement shall be treated as a
right to receive a series of separate and distinct payments.  Whenever a payment
under this letter agreement specifies a payment period with reference to a
number of days (e.g., “payment shall be made within thirty (30) days following
the date of termination”), the actual date of payment within the specified
period shall be within the sole discretion of the Company.  Notwithstanding any
other provision of this letter agreement to the contrary, in no event shall any
payment under this letter agreement that constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A be subject to offset,
counterclaim or recoupment by any other amount payable to you unless otherwise
permitted by Code Section 409A.

 

9.             Resolution of Disputes.  Any controversy or claim arising out of
or relating to your employment, this letter agreement, its enforcement or
interpretation, or because of an alleged breach, default, or misrepresentation
in connection with any of its provisions, shall be submitted to arbitration in
Boston, Massachusetts before a single arbitrator (applying Massachusetts law),
in accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association (“AAA”) as modified by
the terms and conditions of this Section 9; provided, however, that provisional
injunctive relief may, but need not, be sought in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the arbitrator.  The arbitrator shall be selected by mutual
agreement of the parties or, if the parties cannot agree, by striking from a
list of arbitrators supplied by AAA.  The arbitrator shall issue a written
opinion revealing, however briefly, the essential findings and conclusions upon
which the award is based.  Final resolution of any dispute through arbitration
may include any remedy or relief which the arbitrator deems just and equitable. 
Any award or relief granted by the arbitrator hereunder shall be final and
binding on the parties hereto and may be enforced by any court of competent
jurisdiction.

 

The parties acknowledge that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this letter agreement or your employment.

 

The Company shall pay the arbitrator’s fees and arbitration expenses and any
other costs associated with the arbitration or arbitration hearing that are
unique to arbitration.  The Company and you each shall separately pay its or
your own deposition, witness, expert and attorneys’ fees and other expenses as
and to the same extent as if the matter were being held in court unless



--------------------------------------------------------------------------------

 



otherwise provided by law.  The arbitrator shall have the sole and exclusive
power and authority to decide any and all issues of or related to whether this
letter agreement or any provision of this letter agreement is subject to
arbitration.

 

10.           No Inconsistent Obligations.  By accepting this offer of
employment, you represent and warrant to the Company that you are under no
obligations or commitments, whether contractual or otherwise, that are
inconsistent with your obligations set forth in this letter agreement or that
would be violated by your employment by the Company.  You agree that you will
not take any action on behalf of the Company or cause the Company to take any
action that will violate any agreement that you have with a prior employer.

 

11.           Indemnification and Liability Insurance.  The Company hereby
agrees to indemnify you and hold you harmless (including advancement of
reasonable attorney’s fees) to the fullest extent permitted by law against and
in respect of any and all actions, suits, proceedings, claims, demands,
judgments, costs, expenses, losses, and damages resulting from the your good
faith performance of your duties and obligations with the Company and the
Company’s affiliates.  The Company shall cover you under directors’ and
officers’ liability insurance both during and, while potential liability exists,
after the term of this letter agreement in the same amount and to the same
extent as the Company covers its other officers and directors.  These
obligations shall survive the termination of the your employment with the
Company.

 

12.           Miscellaneous.

 

a.             This letter agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

b.             The Company may only assign this letter agreement to a successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the
Company, provided, that such successor expressly agrees to assume and perform
this letter agreement in the same manner and to the same extent that the Company
would have been required to perform it if no such assignment had taken place,
and “Company” shall include any such successor that assumes and agrees to
perform this letter agreement, by operation of law or otherwise.

 

c.             No provision of this letter agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer or director as may be designated by the
Board.  No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this letter
agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 





--------------------------------------------------------------------------------

 



d.             The validity, interpretation, construction and performance of
this letter agreement shall be governed by the laws of the Commonwealth of
Massachusetts without regard to the choice of law principles thereof.

 

I am confident that your continued employment with the Company will prove
mutually beneficial.

 

 

Sincerely,

 

 

 

TESARO, INC.

 

 

 

 

 

By:

/s/ David M. Mott

 

 

David M. Mott

 

 

Chairman of the Board

 

 

 

 

Agreed:

 

 

 

 

 

/s/ Leon O. Moulder, Jr.

 

Leon O. Moulder, Jr.

 

 

Date:

2/23/2017

 

 

 

 

 

 

 

Appendices:

Appendix A — Other Activities

 

 

 

 

 





--------------------------------------------------------------------------------

 



Appendix A

 

APPROVED ACTIVITIES

 

Subject to the provisions of the terms of the Non-Disclosure and Inventions
Assignment Agreement, Employee may serve as a director on the following Boards
of Directors/Boards of Trustees:

 

☐              Trevena, Inc.

 

☐              Temple University

 

☐              Fox Chase Cancer Center

 

 

Employee may also:

 

☐              serve on the boards of directors of non-profit organizations;

 

☐              participate in charitable, civic, educational, professional,
community or industry affairs; and

 

☐              manage Employee’s passive personal investments;

 

provided, such activities in the aggregate do not materially interfere with
Employee’s duties or create a potential business or fiduciary conflict.

 



--------------------------------------------------------------------------------